HOLLAND, District Judge.
It appearing that the defendant was not served personally with this rule, it is hereby ordered that a certified copy of the petition and rule shall be served upon the said William S. Tryon personally, and that he be required to make answer, if he desires to do so, within five days from the service of the same, and, further, that the proof of service be filed with the case, and that the referee be required to return a record of the proceedings had before him in connection with the order on William S. Tryon to pay over the sum stated.